Title: From Thomas Jefferson to William Stephens Smith, 22 June 1785
From: Jefferson, Thomas
To: Smith, William Stephens



Sir
Paris June 22. 1785.

I have been honoured with your letter of May 28. inclosing those you had been so kind as to bring for me from America, as I had before been with a note informing me that such letters were in your possession. We had hoped you might have taken your passage in the French packet which might have given us the pleasure of seeing you here. Your arrival however in London was so well timed with respect to that of Mr. Adams that our regrets must give place to the general object of your mission which appears in event to have been better consulted by you than by our wishes. I congratulate you sincerely on your appointment and safe arrival. I wish you may find your situation agreeable. You will have one disagreeable circumstance the less than we have here, that of speaking the language of the country you are in. No one can know the value of this advantage till he has experienced the want of it. The external manners of the people too are more like those of your own countrymen, tho’ I doubt whether in benignity of disposition we do not find a greater resemblance here. The public papers tell us of a conference between Mr. Adams and Mr. Pitt. I am anxious to hear what passes on our business, tho’ I have little doubt what it will be. During the late war I had an infallible rule for deciding what that nation would do on every occasion. It was, to consider what they ought to do, and to take the reverse of that as what they would assuredly do, and I can say with truth that I was never deceived. It remains to see whether the present administration is under the influence of the same fatality. I shall with great pleasure receive your letters from time to time if you will be so good as to honour me with them, and will make you such returns as our information here will enable us, and am with great respect Sir Your most obedt. humble servt.,

Th: Jefferson

